DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Niioka et al. (US 8,773,517), hereinafter “Niioka”, of record, in view of Kaise et al. (US 6,330,112), hereinafter “Kaise”.

Regarding claim 1, Niioka discloses a display device (see Figs. 1-11) comprising:
first to second gate lines (G1, G2, Figs. 5, 6, 11) provided on a substrate (2a, Fig. 2) having first and second pixel areas (51, 52) and extending in a first direction (x);
first to third data lines (D1-D3, Figs. 5, 6, 11) extending in a second direction (y) perpendicular to the first direction and intersecting the first to second gate lines;
a first reflective electrode (512) provided inside the first pixel area (51) and a second reflective electrode (522) provided inside the second pixel area (52), from a planar viewpoint (see Figs. 1, 4, 7-11);
a first flat layer (e.g., gate insulating layer, col. 14, lines 9-11) interposed between the substrate (2a) and the first reflective electrode (512) and between the substrate (2a) and the second reflective electrode (522) (see Figs. 1-2);
a first lens (3) configured to cover the first reflective electrode (512) on the first flat layer (see Figs. 1-5, 7-8, 10-11);
a second lens (another 3) configured to cover the second reflective electrode (522) on the first flat layer (see Figs. 1-5, 7-8, 10-11),
wherein the first to second gate lines (G1, G2) and the first to third data lines (D1-D3) define the first pixel area (51) and the second pixel area (52) (see Figs. 1, 5, 6, 9, 11),
wherein the first to second gate lines (G1, G2) are spaced apart from each other in the second direction (y) (see Figs. 1, 5, 6, 9, 11),
wherein the first to third data lines (D1-D3) are spaced apart from each other in the first direction (x) (see Figs. 1, 5, 6, 9, 11),
wherein a distance in which the first reflective electrode (512) is spaced apart from the first gate line (G1) in the second direction (y) is different from a distance in which the second reflective electrode (522) is spaced apart from the first gate line (G1) in the second direction (y) (see Figs. 10-11).
Niioka fails to explicitly disclose a second flat layer configured to cover the first lens and the second lens on the first flat layer; and a first auxiliary lens and a second auxiliary lens provided on an upper surface of the second flat layer, wherein the first lens is disposed between the first reflective electrode and the first auxiliary lens, and wherein the second lens is disposed between the second reflective electrode and the second auxiliary lens.
However, Kaise discloses a display device (see Figs. 1-6, 9-11), comprising:
a second flat layer (36) configured to cover the first lens (33) and the second lens (another 33) on the first flat layer (106) (see Figs. 2, 4-6, 9-11); and
a first auxiliary lens (35) and a second auxiliary lens (another 35) provided on an upper surface of the second flat layer (36) (see Figs. 2, 5, 9-11),
wherein the first lens (33) is disposed between the first reflective electrode (22; col. 7, lines 5-7) and the first auxiliary lens (35) (see Figs. 2, 5, 9-11), and
wherein the second lens (another 33) is disposed between the second reflective electrode (another 22) and the second auxiliary lens (another 35) (see Figs. 2, 5, 9-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second flat layer configured to cover the first lens and the second lens on the first flat layer; and a first auxiliary lens and a second auxiliary lens provided on an upper surface of the second flat layer, wherein the first lens is disposed between the first reflective electrode and the first auxiliary lens, and wherein the second lens is disposed between the second reflective electrode and the second auxiliary lens, as in Kaise, into the display device of Niioka to improve the efficiency for light utilization and increase brightness (Kaise, col. 13, lines 9-35).

Regarding claim 2, Niioka discloses wherein a distance in which the first reflective electrode (512) is spaced apart from the first data line (D1) in the first direction (x) is different from a distance in which the second reflective electrode (522) is spaced apart from the second data line (D2) in the first direction (x) (see Figs. 4-11).

Regarding claim 4, Niioka discloses wherein the first lens (3) is vertically aligned with the first reflective electrode (512) (see Figs. 1-5, 7-8, 10-11),
wherein the second lens (another 3) is vertically aligned with the second reflective electrode (522) (see Figs. 1-5, 7-8, 10-11).

Regarding claim 5, Niioka discloses wherein a diameter of the first lens (3) is larger than a width of the first reflective electrode (512) (see Figs. 1-5, 7-8, 10-11),
wherein a diameter of the second lens (another 3) is larger than a width of the second reflective electrode (522) (see Figs. 1-5, 7-8, 10-11).

Regarding claim 7, Niioka fails to explicitly disclose wherein from a planar viewpoint, a center of the first lens coincides with a center of the first auxiliary lens.
However, Kaise discloses wherein from a planar viewpoint, a center (50) of the first lens (33) coincides with a center (50) of the first auxiliary lens (35) (see Figs. 2, 5, 9-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein from a planar viewpoint, a center of the first lens coincides with a center of the first auxiliary lens, as in Kaise, into the display device of Niioka for light output uniformity.

Regarding claim 8, Niioka fails to explicitly disclose wherein the first auxiliary lens is vertically aligned with the first lens, wherein the second auxiliary lens is vertically aligned with the second lens.
However, Kaise discloses wherein the first auxiliary lens (35) is vertically aligned with the first lens (33) (see Figs. 2, 5, 9-11),
wherein the second auxiliary lens (another 35) is vertically aligned with the second lens (another 33) (see Figs. 2, 5, 9-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first auxiliary lens is vertically aligned with the first lens, wherein the second auxiliary lens is vertically aligned with the second lens, as in Kaise, into the display device of Niioka for light output uniformity.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaise et al. (US 6,330,112) in view of Tsuchiya (US 2019/0235328).

Regarding claim 11, Kaise discloses a display device (see Figs. 1-6, 9-11) comprising:
gate lines (col. 9, lines 30-34) provided on a substrate (21) having a plurality of pixel areas (each including PB, PR, PG, Figs. 2-3);
data lines (col. 9, lines 30-34);
reflective electrodes (22 of PB, PR and PG; col. 7, lines 5-7) provided inside the pixel areas, respectively (see Fig. 3); 
lenses (33) provided on the reflective electrodes (22 of PB, PR and PG), respectively (see Figs. 2, 5, 9-11); and
auxiliary lenses (35) provided on the lenses (33), respectively (see Figs. 2, 5, 9-11),
wherein the lenses (33) cover the reflective electrodes (22 of PB, PR and PG), respectively (see Figs. 2, 5, 9-11), and
wherein the auxiliary lenses (35) are spaced apart from the reflective electrodes (22) with the lenses (33) interposed therebetween (see Figs. 2, 5, 9-11).
As shown in at least Fig. 3, it would appear that Kaise suggests the gate lines extending in a first direction, from a planar viewpoint, and the data lines extending in a second direction perpendicular to the first direction and intersecting the gate lines, wherein the gate lines and the data lines define the pixel areas, however, Kaise does not explicitly disclose these features.
However, Tsuchiya discloses a display device (see Figs. 1-6) comprising:
gate lines (261) extending in a first direction (x), from a planar viewpoint (see Fig. 3), and
data lines (262) extending in a second direction (y) perpendicular to the first direction and intersecting the gate lines (see Fig. 3),
wherein the gate lines (261) and the data lines (262) define the pixel areas (P) (see Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gate lines extending in a first direction, from a planar viewpoint, and the data lines extending in a second direction perpendicular to the first direction and intersecting the gate lines, wherein the gate lines and the data lines define the pixel areas, as in Tsuchiya, into the display device of Kaise to form a wiring array for supplying the necessary signals to each pixel.

Regarding claim 12, Kaise discloses wherein diameters of the lenses (33) are larger than widths of the reflective electrodes (22), respectively (see Figs. 2-3, 5, 9-11).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaise et al. (US 6,330,112) in view of Tsuchiya (US 2019/0235328), as applied to claim 11 above, and further in view of Niioka et al. (US 8,773,517).

Regarding claim 14, Kaise in view of Tsuchiya fails to explicitly disclose wherein the reflective electrodes are spaced apart from the data lines in the first direction, wherein the reflective electrodes are spaced apart from the gate lines in the second direction, wherein a distance in which one of the reflective electrodes is spaced apart from one of the data lines in the first direction is different from a distance in which another of the reflective electrodes is spaced apart from another of the data lines in the first direction.
However, Niioka discloses a display device (see Figs. 1-11), wherein the reflective electrodes (512, 522) are spaced apart from the data lines (D) in the first direction (x),
wherein the reflective electrodes (512, 522) are spaced apart from the gate lines (G) in the second direction (y),
wherein a distance in which one of the reflective electrodes (512) is spaced apart from one of the data lines (D1) in the first direction (x) is different from a distance in which another of the reflective electrodes (522) is spaced apart from another of the data lines (D2) in the first direction (x) (see Figs. 4-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the reflective electrodes are spaced apart from the data lines in the first direction, wherein the reflective electrodes are spaced apart from the gate lines in the second direction, wherein a distance in which one of the reflective electrodes is spaced apart from one of the data lines in the first direction is different from a distance in which another of the reflective electrodes is spaced apart from another of the data lines in the first direction, as in Niioka, into the display device of Kaise and Tsuchiya for excellent display quality with which the brightness is not deteriorated in reflective displays (Niioka, Abstract).

Regarding claim 15, Kaise in view of Tsuchiya fails to explicitly disclose wherein a distance in which one of the reflective electrodes is spaced apart from one of the gate lines in the second direction is different from a distance in which another of the reflective electrodes is spaced apart from another of the gate lines in the second direction.
However, Niioka discloses wherein a distance in which one of the reflective electrodes (512) is spaced apart from one of the gate lines (G1) in the second direction (y) is different from a distance in which another of the reflective electrodes (522) is spaced apart from another of the gate lines (G2) in the second direction (y) (see Figs. 10-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a distance in which one of the reflective electrodes is spaced apart from one of the gate lines in the second direction is different from a distance in which another of the reflective electrodes is spaced apart from another of the gate lines in the second direction, as in Niioka, into the display device of Kaise and Tsuchiya for excellent display quality with which the brightness is not deteriorated in reflective displays (Niioka, Abstract).

Allowable Subject Matter
Claims 9, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, the prior art of record fails to explicitly disclose or fairly suggest wherein a diameter of the first auxiliary lens is smaller than a width of the first reflective electrode, wherein a diameter of the second auxiliary lens is smaller than a width of the second reflective electrode, along with the other limitations of claim 1.
Regarding claim 10, the prior art of record fails to explicitly disclose or fairly suggest wherein a diameter of the first auxiliary lens is smaller than a diameter of the first lens, along with the other limitations of claim 1.
Regarding claim 13, the prior art of record fails to explicitly disclose or fairly suggest wherein diameters of the auxiliary lenses are smaller than diameters of the lenses, respectively, along with the other limitations of claim 11.
	Therefore, claims 9, 10 and 13 would be allowable.

Response to Arguments
Applicant’s arguments (see Remarks, filed June 14, 2022), with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) over Niioka et al. (US 8,773,517) and of claim 11 under 35 U.S.C. 103 over Niioka et al. (US 8,773,517) in view of Nimura (US 9,331,099), in accordance with the amendments, have been fully considered and are persuasive.  Therefore, the rejection has been overcome and is withdrawn.  However, upon further search and consideration, a new ground of rejection is made for claim 1 over Niioka in view of Kaise, and for claim 11 over Kaise in view of Tsuchiya, as discussed above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896